10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Pase 3:19-cv-00174-MMD-CLB Document 22 Filed 12/04/19 Page 1 of 2

NICHOLAS A. TRUTANICH

United States Attorney

DEBORAH LEE STACHEL

Regional Chief Counsel, Region IX FILED RECEIVED |

Social Security Administration —____ ENTERED ___ SERVED ON

MICHAEL K. MARRIOTT, CSBN 280890 COUNSEL/PARTIES OF RECORD

Special Assistant United States Attorney
160 Spear Street, Suite 800 -
San Francisco, California 94105 DEC - 5 2019
Telephone: (415) 977-8985
Facsimile: (415) 744-0134 CLERK US DISTRICT COURT

. . : DISTRICT OF NEVADA
E-Mail: Michael.M .
ai ichael.Marriott@ssa.gov BY: DEPUTY

 

 

 

 

 

 

 

Attorneys for Defendant

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
RENO DIVISION
BARBARA JO EOFF, ) Case No: 3:19-cv-00174-MMD-€BG.
) Re DEL
Plaintiff ) 0
) STIPULATION FOR EXTENSION OF
Vv. ) TIME TO FILE DEFENDANT’S CROSS
) MOTION TO AFFIRM
ANDREW SAUL, )
Commissioner of Social Security, ) (Third Request)
)
Defendant. )
)

 

Defendant Andrew Saul, Commissioner of Social Security, hereby requests an extension
of time of seventeen days to Friday, December 20, 2019, to prepare and file his cross motion to
affirm. This is the Commissioner’s third request for an extension.

Upon review of Plaintiffs MSJ and the certified administrative record, the undersigned
believes that this case may warrant voluntary remand in lieu of further litigation. Defendant
respectfully requests this time to attempt to obtain remand authority, because the undersigned

does not have unilateral remand authority. \

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

objection to this extension.

Date: December 4, 2019

 

Date: December 4, 2019

 

Of Counsel

Jeffrey Chen

Assistant Regional Counsel
Social Security Administration

DATE: /2/ 5/00 4

 

By:

By:

Case 3:19-cv-00174-MMD-CLB Document 22 Filed 12/04/19 Page 2 of 2

On December 4, 2019, Plaintiffs counsel informed Defendant by email that he had no

Respectfully submitted,

ERICKSON THORPE & SWAINSTON
/s/ John C. Boyden*

JOHN C. BOYDEN

*authorized by email December 4, 2019
Attorney for Plaintiff

NICHOLAS A. TRUTANICH

United States Attorney

/s/ Michael K. Marriott

MICHAEL K. MARRIOTT

Assistant Regional Counsel

Attorneys for Defendant

IT IS SO ORDERED.

‘

HONORABLE CARLA BALDWIN
ITED STATES MAGISTRATE JUDGE

-2-

 

 
